Case 1:20-cv-08987-JPO Document5 Filed 10/27/20 Page 1 of 2

JS 44C/SDNY CIVIL COVER SHEET

REV. 06/01/17
The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the
United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.

PLAINTIFFS ; . DEFENDANTS

Trustees of the District Council No. 9 Painting ery Insurance Fund American Venture Construction LLC
and Trustees of the District Council No. 9 Painting Industry Annuity Fund

and District Council No. 9 International Union of Painters and Allied Trades

A.E.L.-C.1.0.
ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER ATTORNEYS (IF KNOWN)
Lauren Kugielska U/K

Barnes, laccarino & Shepherd, LLP

258 Saw Mill River Rd.
Flmefard Mew Yarie 19694 /Q44\ RO9_1616
CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSB)

(DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)
§ of the FAA("FAA" or §9), 9 U.S.C. § 9, and 301 of the Labor Management Relations Act ("LMRA" or "§301), 29 U.S.C. §185

Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? No[¥]Yes(}

If yes, was this case Vol.[_] Invol. [] Dismissed. No[_] Yes [_]_ If yes, give date & Case No,

Is THIS AN INTEANATIONAL ARBITRATION CASE? No [x] Yes C
(PLACE AN [x] IN ONE BOX ONLY) NATURE OF SUIT
TORTS ACTIONS UNDER STATUTES
CONTRACT PERSONAL INJURY PERSONAL INJURY FORFEITURE/PENALTY BANKAUPTCY OTHER STATUTES
LLaSe HEALTH Re! 375 FALSE CLAIMS
[ } 110 INSURANCE ( ]310 AIRPLANE PHARMACEUTICAL PERSONAL | 195 DRUG RELATED [ 422 APPEAL io
| | 120 MARINE [ ]345 AIRPLANE PRODUCT INJURY/PRODUCT LIABILITY seize OF PROPERTY 28 USC 158 { | 876 QUI TAM
| } 130 MILLER ACT LIABILITY { | 865 PERSONAL INJURY USC Ea [ ]423 WITHDRAWAL [ ]400 STATE
| } 140 NEGOTIABLE { ]320 ASSAULT, LIBEL & PRODUCT LIABILITY 7 sag GrHER 28 USC 157 REAPPORTIONMENT
INSTRUMENT SLANDER { }68 ASBESTOS PERSONAL , {| 1410 ANTITRUST
{ ]150 RECOVERY OF —[ 330 FEDERAL INJURY PRODUCT | 1430 BANKS & BANKING
OVERPAYMENT & EMPLOYERS’ LIABILITY PROPERTY RIGHTS | } 450 COMMERCE
ENFORCEMENT LIABILITY { | 480 DEPORTATION
OF JUDGMENT —[_ | 340 MARINE PERSONAL PROPERTY { ]820 COPYRIGHTS { | 470 RACKETEER INFLU-
£4154 MEDICARE ACT —[ ] 345 MARINE PRODUCT [ ] 830 PATENT ENCED & CORRUPT
[152 RECOVERY OF LIABILITY { | 370 OTHER FRAUD _ ORGANIZATION ACT
DEFAULTED [ ]350 MOTOR VEHICLE [ 1371 TRUTH IN LENDING Leica oe) oT ERINEWIDREG BSRLICATION (RICO)
STUDENT LOANS [ ] 355 MOTOR VEHICLE [ ] 840 TRADEMARK [ | 480 CONSUMER CREDIT
(EXCL VETERANS) PRODUCT LIABILITY SOCIAL SECURITY [ ]490 CABLE/SATELLITE TV
[ ] 153 RECOVERY OF —[ ] 360 OTHER PERSONAL
OVERPAYMENT INJURY [ ]380 OTHER PERSONAL LABOR | } 861 HIA (13956) ( ] 850 SECURITIES?
OF VETERAN'S { ]362 PERSONAL INJURY - PROPERTY DAMAGE | } 862 BLACK LUNG (923) COMMODITIES!
BENEFITS MED MALPRACTICE [ ]365 PROPERTY OAMAGE = [_ 1710 FAIRLABOR [ 1.863 DIWC/OoIww (405(9)) EXCHANGE
[ ] 160 STOCKHOLDERS PRODUCT LIABILITY STANDARDS ACT [| | 864 SSIO TITLE XVI
SUITS px] 720 LABOR/MGMT | | 865 RSI (405(g))
{ ] 190 OTHER PRISONER PETITIONS RELATIONS [ ] 890 OTHER STATUTORY
CONTRACT [ | 483 ALIEN DETAINEE [ ] 740 RAILWAY LABOR ACT ACTIONS
{ 1195 CONTRACT { 1510 MOTIONS TO [] 751 FAMILY MEDICAL FEDERAL TAX SUITS ( ]891 AGRICULTURAL ACTS
PRODUCT ACTIONS UNDER STATUTES VACATE SENTENCE LEAVE ACT (FMLA)
LIABILITY 2B USC 2255 [ ]870 TAXES (U § Plaintiff or
{ ] 198 FRANCHISE CIVIL RIGHTS [| ]530 HABEAS CORPUS { ]790 OTHER LABOR Defendant) [ ]}893 ENVIRONMENTAL
| }535 DEATH PENALTY LITIGATION { ]871 IRS-THIRD PARTY MATTERS
(| 540 MANDAMUS & OTHER = [ ]791 EMPL RET INC 26 USC 7609 { ]}895 FREEDOM OF
i TA) ae SECURITY ACT (ERISA) INFORMATION ACT
REAL PROPERTY aman m N [ ] 896 ARBITRATION
MIGRATIO
[)210 LAND [ | 442 EMPLOYMENT PRISONER CIVIL RIGHTS DEERE EWR
CONDEMNATION — [ ]443 HOUSING/ [ ] 462 NATURALIZATION PPEAL OF AGENCY DECISION
[ ] 220 FORECLOSURE ACCOMMODATIONS = [ ] 550 CIVIL RIGHTS APPLICATION a J
{ ] 230 RENT LEASE & [ ]445 AMERICANS WITH [ ]555 PRISON CONDITION [| 465 OTHER IMMIGRATION [ ] 950 CONSTITUTIONALITY OF
EJECTMENT DISABILITIES - | ] 560 CIVIL DETAINEE ACTIONS STATE STATUTES
{ ] 240 TORTS TO LAND EMPLOYMENT CONDITIONS OF CONFINEMENT
[ ]245 TORT PRODUCT =| | 446 AMERICANS WITH
LIABILITY DISABILITIES -OTHER
{ ] 290 ALL OTHER [ |] 448 EDUCATION

REAL PROPERTY

Check if demanded in complaint:
DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.N.Y.

[_] CHECK IF THIS IS ACLASS ACTION AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?
UNDER F.R.C.P. 23 IF SO, STATE:
DEMAND $ OTHER JUDGE DOCKET NUMBER

 

 

Check YES only if demanded in complaint
JURY DEMAND: 0 yes KNo NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form tH-32).
Case 1:20-cv-08987-JPO Document5 Filed 10/27/20 Page 2 of 2

(PLACE AN x IN ONE BOX ONLY) ORIGIN
i Multidistrict Appeal to District
Pt raetng 12 Serovedtom 13 femandet (14 remaiteser (] 5 ransered tor, (16 igaton | COT stage rm
p (Transferred) Magistrate Judge

Appellate
EC] a. all parties represented Court

[_] b. Atleast one party

CJ 8 Multidistrict Litigation (Direct File)

is pro se.
(PLACE AN x IN ONE BOX ONLY) BASIS OF JURISDICTION IF DIVERSITY, INDICATE
C11 U.S. PLAINTIFF [[]2 U.S, DEFENDANT [X] 3 FEDERAL QUESTION 14 DIVERSITY CITIZENSHIP BELOW.

(U.S, NOT A PARTY)

CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)

(Place an [X] in one box for Plaintiff and one box for Defendant)

PTF DEF PTF DEF PTF DEF

CITIZEN OF THIS STATE {]1 [11 CITIZEN OR SUBJECT OF A [13{0]3 INCORPORATED and PRINCIPAL PLACE []5 []5
FOREIGN COUNTRY OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE []2 []2 INCORPORATED or PRINCIPAL PLACE _[ ]4[ ]4 FOREIGN NATION []6 []6

OF BUSINESS IN THIS STATE

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)

Trustees of the District Council NO. 9 Painting Industry Insurance Fund and Trustees of the District
Council No. 9 Painting Industry Annuity Fund and District Council No. 9 International Union of Painters
and Allied Trades, AFL-CIO

45 West, 14th Street, New York, NY 10011 New York County

DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)
American Venture Construction LLC

7 Johnson Terrace, Middletown, New Jersey 07748 (County of Monmouth) &
318 Kingsland Road, Landing, New Jersey, 07850 (County of Morris)

DEFENDANT(S) ADDRESS UNKNOWN

REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, | HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:

COURTHOUSE ASSIGNMENT
| hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.

Check one: THIS ACTION SHOULD BE ASSIGNED TO: [-] WHITE PLAINS [x] MANHATTAN

DATE 40/25/2020 SIGNATURE OF ATTORNEY OF RECORD ADMITTED TO PRACTICE IN THIS DISTRICT

[ ] NO
: [x] YES (DATE ADMITTED Mo.1 yr.2014 __)
receipt # /S/Lauren Kugielska Attorney Bar Code #
Magistrate Judge is to be designated by the Clerk of the Court.
Magistrate Judge is so Designated.

 

Ruby J. Krajick, Clerk of Court by Deputy Clerk, DATED

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)
